Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 2/25/2022, have been fully considered and reviewed by the examiner.  The examiner notes amendment to claim 1.  Claims 1-12 are pending with claims 7-12 withdrawn due to restriction requirement.
Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive as they are directed to newly amended claims that are rejected for the reasons set forth below.
As for the applicant’s arguments related to the Hass reference, the examiner notes that Hass discloses EBPVD and while the reference does discloses benefits of directionality for the deposition, EBDVD is an EBPVD process.  Applicant’s have proffered no more than mere attorney speculation that EBDVD is distinction and not applicable to EBPVD process.  Additionally, the examiner notes that Hass is utilized to establish the level of one ordinary skill in the art and their understanding as it relates to the pressure and temperature of an EBPVD process (which Hass is) and as it relates to the mean free path of the gas.  The applicants have proffered no evidence that the presence of directionality in the EBPVD process will affect the known relationship between the pressure and temperature and its effect on the mean free path and deposition.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 requires a temperature of 1920-2000 Fahrenheit; however, the dependent claims require a lower temperature limit to be 1890 to 1920 Fahrenheit (claim 2) or 1838 to 1850 Fahrenheit (claim 5) which is outside the bounds of the claimed range in claim 1 and therefore fail to further limit the independent claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Appropriate correction required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being US Patent 6447854 by Rigney et al.
Claim 1:  Rigney discloses an electron beam vapor deposition process for depositing TBC coatings comprising: placing a ceramic source coating material in a crucible of a vapor deposition apparatus having a coating chamber (column 5, lines 15-35 Figure 1 and accompanying text); 
pressurizing said coating chamber to a pressure that overlaps or is within the range from 8 microbar or 15 microbar (Table II);
heating a work piece surface to a temperature of 1075 C (1967 F), see Table II and accompanying text; 
energizing said source coating with an electron beam that delivers a power density to the material in the crucible forming a vapor cloud from said source coating material Table II and accompanying text); and 
depositing said source coating material onto a surface of a work piece (Table II and accompanying text).

Claim 6:  As evidenced by the applicant’s specification, higher pressure will shorten the mean free path of the molecules and therefore as Rigney discloses a pressure that is higher than other pressures (i.e. higher than starting pressure of 0.5 millitorr), the reference would necessarily results in shortening a mean free path of the vapor (as a direct result of the pressure).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigney.
Claim 1:  Alternatively, Rigney discloses an electron beam vapor deposition process for depositing TBC coatings comprising: placing a ceramic source coating material in a crucible of a 
pressurizing said coating chamber to a pressure that overlaps or is within the range from about 0.5 microbar to about 40 microbar (pressure of at least 14 microbar, see 0.014mbar, see column 5, lines 50-52);
heating a work piece surface to a temperature that overlaps or is within the range from 1920 Fahrenheit to 2000 Fahrenheit (temperature of 900 to 1100C, see column 6, lines 55-65,  Table II and accompanying text); 
energizing said source coating with an electron beam that delivers a power density to the material in the crucible forming a vapor cloud from said source coating material (column2 5-6); and 
depositing said source coating material onto a surface of a work piece (columns 5-6).
  	As for the ranges of pressure and temperature, in the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  [a] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.  In re Peterson.  See MPEP 2144.05.

Claims 2-5:  The disclosure of the pressure and temperature encompass the claimed ranges.  As for the ranges of pressure and temperature, in the case where the claimed ranges “overlap or lie” inside ranges disclosed by prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257 191 USPQ 90.  See MPEP 2144.05.  [a] prior art reference that prima facie case of obviousness.  In re Peterson.  See MPEP 2144.05.  At the very least, the prior art temperature and pressure are result effective variables, directly affecting the coating process, and therefore taking the level of one ordinary skill in the art at the time of the invention, it would have been obvious to have determined the optimum pressure and temperature, through routine experimentation to reap the benefits of optimum deposition of an EBPVD coating on the substrate. 
Claim 4:  Rigney discloses pressurizing chamber from about 0.5 microbar to a higher pressure, encompassing the range as claimed. 
Claim 6:  As evidenced by the applicant’s specification, higher pressure will shorten the mean free path of the molecules and therefore as Rigney discloses a pressure that is higher than other pressures (i.e. higher than starting pressure of 0.5 millitorr), the reference would necessarily results in shortening a mean free path of the vapor (as a direct result of the pressure).  

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rigney taken collectively with US Patent Application Publication 20080131611 by Hass et al.
The examiner maintains the position as set forth above, however, cites here Hass, which also discloses an EBPVD and discloses using such for thermal barrier coating (abstract).  Hass discloses the control over the EBPVD process including the temperature and pressure that overlap the claimed ranges and the relationship of each to the coating (see Figure 2A and accompanying text, 0081-0084) as well as the mean free path (0084) and therefore illustrate .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/             Primary Examiner, Art Unit 1718